Citation Nr: 1433553	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-22 610	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits in excess of 22 months and 22 days as of August 1, 2009, under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




REMAND

The Veteran served on active duty from June 2002 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Veteran was not entitled to educational assistance benefits in excess of 22 months and 22 days as of August 1, 2009.

On April 9, 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing via videoconferencing. A transcript of that hearing has been associated with the Veteran's Virtual VA file.

Upon review of the record, the Board finds that the current matter must be remanded for the agency of original jurisdiction (AOJ) to obtain a full accounting demonstrating all months and days of educational assistance benefits used by the Veteran.  In the instant case, the Veteran made an irrevocable election, effective August 1, 2009, to receive benefits under the Post-9/11 GI Bill in lieu of receiving benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill-Active Duty (MGIB-AD)).  The RO determined that, as of the August 1, 2009, effective date of that election, the Veteran had 22 months and 22 days of educational assistance benefits remaining under Chapter 30 and that she was thus entitled to 22 months and 22 days of Chapter 33 benefits.

Notably, under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550 (2013) (emphasis added).  Applicable regulations provide that for collegiate graduate studies, a full-time semester course load is generally at least 14 credit hours or equivalent, a 3/4 time course load is 10 through 13 credits, and a 1/2 time course load is 7 through 9 hours or equivalent.  38 C.F.R. § 21.4270 (2013).  However, when properly certified, 12 credit hours or equivalent may be considered full time, while a course load of 6 through 8 credit hours or equivalent is considered 1/2 time.  38 C.F.R. § 21.4270 (2013).  

A review of the record show that, as of the August 1, 2009, effective date of her election to receive Post-9/11 GI Bill benefits in lieu of Chapter 30 benefits, the Veteran had received educational assistance benefits under the MGIB-AD for the following periods of enrollment in classes at Delgado Community College (DCC):  January 13, 2007, to May 9, 2007; August 18, 2007, to December 7, 2007; January 17, 2009, to May 11, 2009; and June 4, 2009, to July 30, 2009.  According to information found on DCC's website, full time enrollment is considered to be 12 or more credit hours, while 9 to 11 credit hours is considered 3/4 time.  See http://www.dcc.edu/departments/advising/veterans-affairs/faqs.  It is also indicated that the scale differs during the summer semester.

For the period from January 13, 2007, to May 9, 2007, the Veteran was taking 12 credit hours.  Upon expiration of that period of schooling, records indicate that the Veteran had 32 months and 3 days of eligibility remaining.  The Veteran again enrolled in 12 credit hours for the period from August 18, 2007, to December 7, 2007, and records indicate that she then had 28 months and 13 days of eligibility remaining.  However, she dropped a class in October 2007, leaving her with 9 credit hours.  At that time it was determined that she had 28 months and 27 days of eligibility remaining.  The Board can only surmise that the additional 14 days of eligibility was due to her reduction from full-time status.  This is not, however, specifically indicated.  

The Veteran then enrolled in 12 credit hours for the period from January 12, 2008, to May 12, 2008, at which point it was indicated that she had 25 months and 1 day of eligibility remaining.  The Veteran then disenrolled from all classes for that semester and records thereafter indicate that she had 28 months and 2 days of eligibility remaining.  There is no explanation for the apparent discrepancy in that it was previously determined that she had 28 months and 27 days of eligibility remaining.  

For the period from January 17, 2009, to May 11, 2009, the Veteran was enrolled in 9 credit hours, which, as indicated above, is not generally considered full time enrollment.  It appears that either an adjustment was made for less than full time status, or that the remaining entitlement was calculated from 28 months and 27 days of eligibility, as it was then indicated that she had 25 months and 5 days of eligibility remaining.  Indeed, based on the Board's calculation, 28 months and 2 days (842 days) minus 3 months and 25 days (115 days) would result in remaining eligibility of 24 months and 7 days (727 days); however, 28 months and 27 days (847 days) minus 3 months and 25 days (115 days) would result in remaining eligibility of 25 months and 2 days (752 days).  Again, how it was determined that 25 months and 5 days of eligibility remained is not clear from the record.

For the period from June 4, 2009, to July 30, 2009, the Veteran again took 9 credit hours and it was indicated that she then had 22 months and 22 days of eligibility remaining.  Given that the period of enrollment from June 4, 2009, to July 30, 2009, amounts to only 56 days, or 1 month and 26 days, of entitlement used, if considered to be full time (again, 9 credit hours is generally considered to be less than full time, but DCC's website also states that the scale is adjusted for the summer semester), the Board cannot discern how it was then determined that the Veteran was then eligible for only 22 months and 22 days of additional educational assistance, as 25 months and 5 days (755 days) minus 1 month and 26 days (56 days) would seemingly result in remaining eligibility of at least 23 months and 9 days (699 days).  Given the discrepancies discussed herein, the Board finds that the matter must be remanded for further development, as set forth in the action paragraphs below.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Contact Delgado Community College and obtain all available information regarding the Veteran's courses of study during the terms from January 13, 2007, to May 9, 2007; August 18, 2007, to December 7, 2007; January 17, 2009, to May 11, 2009; and June 4, 2009, to July 30, 2009.  The AOJ should request that the school certify whether these periods are to be considered full time study, 3/4 time study, or 1/2 time study.  

2.  Then, prepare an accounting for the Board to be associated with education folder, with a copy to the Veteran, indicating clearly the precise total number of months and days of Chapter 30 educational assistance benefits used by the Veteran prior to August 1, 2009.  The audit must make clear the institution and dates of attendance that represent the number of months and days used to calculate the total benefits already used.  A clear determination of the number of months and days to be charged against based on "part time" school enrollment must also be set forth and the method for determining such total number should be explained with specificity.  The auditor is requested to attach any records referred to in the audit to the prepared final document.

3.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.


Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



